720 F.2d 1206
In the Matter of the Complaint of the UNITED STATES ofAmerica, As Owner of the USCGC BLACKTHORN, ForExoneration From or Limitation ofLiability, Plaintiff-Appellee,v.I.S. JOSEPH SHIPPING, LTD., I.S. Joseph Company, Inc.,Clipper Maritime Co., Ltd., Pell Nederland, B.V. TermarNavigation Company, Turbana Banana Corp., Gulfcoast TransitCo., ABC Containerline, N.V., Wallenius Rederierna andMotorships, Inc., A/B Helsingfors Steamship Co., Ltd., andAlianza Naviera Argentina, D.A., Marthanassa CompaniaNaviera, S.A., Navios Corp. and Oceanside Ltd., et al.,Claimants-Appellants.
No. 81-6078.
United States Court of Appeals,Eleventh Circuit.
Nov. 16, 1983.

David V. Hutchinson, Civ. Div., Torts Branch, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Jack C. Rinard, Macfarlane, Ferguson, Allison & Kelly, Ted R. Manry, III, Tampa, Fla., Maslon, Kaplan, Edelman, Borman, Brand & McNulty, Minneapolis, Minn., Holland & Knight, Gregg D. Thomas, Tampa, Fla., for claimants-appellants.
Dewey R. Villareal, Jr., Tampa, Fla., Arthur L. Schechter, Houston, Tex., for Kingston Shipping Co., Inc. and Apex Marine Corp.
Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD, Chief Judge, HENDERSON and CLARK, Circuit Judges.
PER CURIAM:


1
This judgment of the district court is affirmed.  The accident giving rise to the claim for damages in this case is the same as that in Kingston Shipping Co. v. Roberts, 667 F.2d 34 (11th Cir.1982), but the defendant is different.  That opinion controls this case.  However, in In the Matter of the Complaint of Hercules Carriers, Inc. v. State of Florida, Canadian Transport Company, et al., Case No. 81-6005, decided this same day (slip op. p. 715), 720 F.2d 1201, one member of our court suggests that the panel in Kingston, supra, misinterpreted Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 303, 48 S.Ct. 134, 72 L.Ed. 290 (1927), and that our court en banc should consider the applicability of Robins to this type of case.  Reference is directed to the Hercules opinion and special concurrence.


2
AFFIRMED.